    Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 1 of 8 PageID 1




IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
----------------------------------------------------------------- x
CHINA EXPORT & CREDIT INSURANCE CORP.                             :
a/s/o SHENZHEN ABSEN OPTOELECTRONIC                               :   CM/ECF
CO., LTD., ABSEN, INC. and SHENZHEN ABSEN                         :
OPTOELCTRONIC CO., LTD. and ABSEN, INC. and                       :   Civil Action No.:
in their individual capacities,                                   :
                                Plaintiffs,                       :   Complaint and Jury Demand
         -against-                                                :
                                                                  :
FORMETCO, INC.,                                                   :
                                             Defendant.           :
----------------------------------------------------------------- x

        Plaintiffs China Export & Credit Insurance Corp. (“Sinosure”) a/s/o Shenzhen Absen

Optoelectronic Co., Ltd., and Absen, Inc., and Shenzhen Absen Optoelectronic Co., Ltd. (“Absen

Shenzhen”) and its subsidiary, Absen, Inc. ( hereinafter collectively referred to as “Absen”) in

their individual capacities, through their undersigned attorneys, allege as follows for their

complaint against defendant Formetco, Inc. (“Formetco”) upon information and belief:



                                                    Parties
        1.       At all material times, plaintiff Sinosure was and is a foreign company engaged in

trade-credit insurance1 with its principal office located at Rm 514, Fengrong International Plaza,

No. 18 Taipingqiao Street, Xicheng District, 100032, and sues herein as a subrogated insurer,

having paid the insurance claim of its policy holder Absen for moneys due from Formetco

pursuant to the trade-credit insurance policy issued by Sinosure to Absen.




1
 A trade-credit insurer agrees to indemnify the policy holder, here Absen, for losses arising from the
policyholder’s customers’ nonpayment for goods and services. See Ario v. Ingram Micro, Inc., 965 A. 2d
1194 (PA Sup. Ct. 2009).


                                                        1
  Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 2 of 8 PageID 2



       2.      At all material times, plaintiff Absen Shenzhen was and is a foreign company

engaged in manufacturing and international commerce with its principal office located at 18-

20/F, Tower A, Building 3, Phase I, Tian An Cloud Park, No. 2018, Xuegang Rd., Bantian,

Longgang District, Shenzhen, China 518129.

       3.      Absen Inc., the North American subsidiary of Absen Shenzhen, is a Delaware

Company, with its principle place of business at 7120 Lake Ellenor Drive, Orlando, FL 32809.

       4.      Although Sinosure has made payment to Absen due to Formetco’s default in

payment, Absen has not yet been made whole because there is a deductible; and, accordingly,

Absen also sues herein in its individual capacity. Sinosure and Absen are therefore referred to

herein collectively as “plaintiffs,” and sue collectively in order to obtain full recovery from

Formetco of the entire sum of moneys due.

       5.      Upon information and belief, at all material times, defendant Formetco was and is

a Georgia corporation with its principal office located at 2963 Pleasant Hill Road, Duluth,

Georgia 30096.



                                     Jurisdiction and Venue

       6.      Upon information and belief, at all material times, Formetco ordered various LED

display products and spare parts (hereinafter the “Goods”) from Absen for use in large-scale

digital billboards and scoreboards. This Court has jurisdiction because Defendant:

            a. consented to the jurisdiction of this Court;

            b. operates, conducts, engages in, or carries on a business or business venture in this

               state or has an office or agency in this state;




                                                  2
    Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 3 of 8 PageID 3



              c. breached a contract in this state by failing to perform acts required by the contract

                   to be performed in Florida;

              d.   entered into a contract that complies with Florida Law and which contains a

                   Florida choice-of-forum clause, and;

              e. engages in substantial and not isolated activity within this state.

        7.         This Court possesses subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1332(a), as there is diversity between a subject of a foreign state (Absen) and a citizen

of the State of Georgia (Formetco), and the amount in controversy exceeds $75,000.00.

        8.         Venue of this action is proper in this case pursuant to 28 U.S.C. §1391(b), as

pursuant to the agreements that are the subject of this action that select this jurisdiction as the

appropriate venue for this lawsuit.



                                                 Background
        9.         This is an action to recover moneys due for the Goods sold by Absen to Formetco,

together with applicable interest, attorneys’ fees, costs and disbursements.2

        10.        Upon information and belief, Absen and Formetco first entered into a Terms and

Conditions of Sale Agreement dated October 25, 2017 (“Sales Contract”), which Terms and

Conditions of Sale were to be incorporated into every purchase order for the Goods.

        11.        As a supplement to the Sales Contract, on September 13, 2018, Absen and

Formetco entered into an Exclusive Supply Agreement (“Exclusive Supply Agreement”)




2
  Pursuant to the Sales Contract, the prevailing party in any litigation shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements. (Article 16). Additionally, Florida law governs the
resolution of any disputes. (Article 17).
                                                     3
    Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 4 of 8 PageID 4



pursuant to which Absen was to design and manufacture the Goods pursuant specific and unique

Formetco requirements (“FTX Requirements”).

        12.     Under the Exclusive Supply Agreement, the Goods were exclusive to Formetco

and Absen was prohibited from selling the Goods to any other party.

        13.     From October 2017 through April 2019, Absen entered into several sales

contracts (the “Invoices”3) with Formetco for the purchase of LED panels from Absen. Absen

manufactured and shipped the Goods to Formetco pursuant to the Invoices.

        14.     Beginning in or around May 2019, Formetco failed to make scheduled payments

in full when due to Absen pursuant to the respective terms of each of the Invoices.

        15.     On July 1, 2019, Absen made a written demand upon Formetco to pay Absen the

outstanding amounts due (“Demand Letter”).

        16.     Formetco failed to comply with the demands contained in the Demand Letter.

        17.     In or around July 2019, Absen reported the outstanding payment of Formetco to

Sinosure, the trade-credit insurer of Absen. Formetco continued in its failure to make full

payment after Sinosure made a demand for payment of the debt due.

        18.     As of the date of this complaint, the accounts receivable due from Formetco with

respect to the Goods manufactured for and delivered by Absen to Formetco is $5,581,557.

        19.     As of the date of this complaint, the interest due thereon is at least $141,672.

        20.     In addition to the Goods actually delivered, there is an additional amount due for

inventory manufactured by Absen for Formetco, but undelivered due to non-payment of

previously delivered Goods, with $2,688,646 being due and owing to Absen by Formetco for




3
 Pursuant to the practice of the parties, Formetco would issue a purchase order; Absen then would issue a
quote and then an invoice.
                                                    4
  Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 5 of 8 PageID 5



such undelivered Goods, with at least $138,825 in interest being due thereon; as of the date of

the complaint.

          21.    As a result of such inventory being undelivered, Absen has incurred $79,262 in

warehousing expenses, which are due and owing from Formetco, along with approximately

$60,000 in expenses incurred as legal fees to recover the outstanding payments from Formetco.

          22.    Finally, plaintiff Absen was caused to incur $107,423 in research and

development costs, at the behest of Formetco, which costs must be borne by Formetco.

          23.    Sinosure, as the trade-credit insurer of Absen, has paid Absen on the claim arising

from Formetco’s non-payment of the Invoices, less the deductible.

          24.    Accordingly, Sinosure is subrogated to the rights of Absen to the extent of the

amount paid.

          25.    Absen, with respect to the deductible, and damages that fall outside the scope of

the trade-credit insurance, remains aggrieved, and thus rightfully sues herein in its individual

capacity.



                             First Cause of Action: Breach of Contract
                                    to Pay for Goods Delivered
          26.    Plaintiffs repeat and re-allege the foregoing paragraphs as if set forth here at full

length.

          27.    In exchange for the Goods manufactured by Absen, Formetco was obligated to

pay Absen $5,581,557.

          28.    Absen performed its obligations under the contract by shipping to Formetco the

Goods specified in the Invoices.




                                                    5
  Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 6 of 8 PageID 6



       29.     Upon information and belief, Formetco received the shipments of the Goods and

accepted delivery pursuant to the Sales Contract without dispute.

       30.     Absen properly invoiced Formetco pursuant to the Sales Contract and practice at

or about the time of shipment.

       31.     Beginning in or around March 2019, Formetco failed to make scheduled

payments in full when due to Absen pursuant to the respective terms of each of the Invoices.

       32.     On July 1, 2019, Absen made a written demand upon Formetco to pay to Absen

the outstanding amounts due (“Demand Letter”).

       33.     Formetco failed to comply with the demands contained in the Demand Letter.

       34.     In or around July 2019, Absen reported the outstanding payment of Formetco to

Sinosure, the trade-credit insurer of Absen. Formetco failed to make full payment after Sinosure

made a demand for payment of the debt due.

       35.     Pursuant to the contract between the parties, plaintiffs are entitled to interest

which has accrued as of the date of this complaint, and continuing thereafter until paid, which at

this time totals at least $141,672.

       36.     Sinosure, as the trade-credit insurer of Absen, has paid Absen on the claim arising

from Formetco’s non-payment of the Invoices, less the deductible.

       37.     Accordingly, Sinosure is subrogated to the rights of Absen to the extent of the

amount paid.

       38.     Absen, with respect to the deductible, remains aggrieved, and thus rightfully sues

herein in its individual capacity.

       39.     By reason of the aforesaid, plaintiffs sustained damages in the amount of

$5,581,557, due to Formetco’s breach of contract.



                                                  6
  Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 7 of 8 PageID 7



          40.   By reason of the foregoing, Formetco is liable to the plaintiffs with respect to the

delivered Goods in the total amount of $5,723,229, plus attorneys’ fees, and interest thereon.



                 Second Cause of Action: Breach of Contract to Pay for Goods
                 Manufactured at the Request of Defendant, But Undelivered
          41.   Plaintiffs repeat and re-allege the foregoing paragraphs as if set forth here at full

length.

          42.   At the request of Formetco, Absen manufactured additional Goods, having a total

value of $2,688,645.54, of which Formetco has failed to take delivery.

          43.   The interest due thereon, as of the date of this complaint, is at least $138,825.

          44.   These Goods were manufactured in accordance with Formetco’s FTX

Requirements and because they are specially customized to Formetco’s needs they are not

sellable to others.

          45.   Additionally, the Exclusive Supply Agreement would prohibit the sale of these

Goods to others.

          46.   Absen incurred $107,422 in research and development costs, solely because the

Goods were manufactured to Formetco’s FTX Requirements.

          47.   As a result of Formetco’s failure to take delivery of the Goods, Absen incurred an

additional $60,000 in expenses to recover the outstanding payments from Formetco.

          48.   The warehousing costs, as of the date of this complaint, are at least $79,262.

          49.   By reason of the aforesaid, plaintiffs sustained additional damages with respect to

the undelivered Goods, totaling $3,074,154.54, due to Formetco’s breach of contract, plus

interest and attorneys’ fees due thereon.




                                                   7
  Case 6:19-cv-02329-PGB-EJK Document 1 Filed 12/11/19 Page 8 of 8 PageID 8



                                  DEMAND FOR JURY TRIAL

       50.     Pursuant to Federal Rule of Civil Procedure 38, the plaintiffs hereby demand a

trial by jury in above captioned action of all issues triable by jury.



       WHEREFORE, plaintiffs demand judgment against defendant: (a) for $8,797,384; (b) for

prejudgment interest at the statutory rate from the date of loss; (c) attorney’s fees, costs and

disbursements, and (d) for such other and further relief as this court deems proper and just.

Dated: New York, New York
       December 11, 2019


                                                               MAZZOLA LINDSTROM LLP




                                                               __________________________
                                                               Jean-Claude Mazzola
                                                               733 Third Avenue, 15th Floor
                                                               New York, NY 10017
                                                               Tel: (646) 216-8585
                                                               jeanclaude@mazzolalindstrom.com
                                                               Attorneys for plaintiffs




                                                   8
